Title: From Thomas Jefferson to John Rutledge, 11 November 1779
From: Jefferson, Thomas
To: Rutledge, John



Sir
Williamsburgh Nov. 11. 1779

The bearer hereof Major Martin, our agent with the Northern or Upper Cherokees, comes to Charlestown to see if there be a possibility of purchasing there any goods to supply their wants. Give me leave to hope he will meet with your Excellency’s patronage in the execution of this business. Their present distresses are so great that we have bought up every thing proper for them in our own country without regard to price. This however goes but a little way towards providing for them. Long accustomed to the use of European manufactures, they are as incapable of returning to their habits of skins and furs as we are, and find their wants the less tolerable as they are occasioned by a war the event of which is scarcely interesting to them. I am so far persuaded of the attention your Excellency has paid to these people and the supplies you have furnished them that the proposition I have the honour of submitting to your consideration (as I have done to that of Govr. Caswell also by a letter of this day’s date) that we should divide this trouble among us, will be rather a matter of relief to you. The division of the Cherokees into Southern, Middle, and Northern settlements, points out a division of the cares and expences of patronizing them among the three states of South and North Carolina and Virginia. The protecting from intrusion the lands of the Southern Cherokees and furnishing them with goods seems most convenient to you, the same friendly offices to the middle settlements will be so to North Carolina; and the Northern settlements to us. The attachment which each settlement will by these means acquire to the particular state under whose patronage it is, perhaps will be a bond of peace, and will lead to a separation of that powerful people. If this distribution should happily meet the approbation of your Excellency and of Govr. Caswell, we shall do every thing in our power for discharging our duties, to the Northern settlement. Our assembly, now sitting, has in contemplation to authorize the executive to send  patroles of the military from time to time through the unpurchased lands of the Indians within our own latitudes to destroy the habitations which shall be erected on them by intruders.
It has been matter of real mortification to me that the whole of the troops ordered from this state on the Southern service under Genl. Scott have not yet been marched on. The business of recruiting in this country being difficult, the assembly in their act under which these men were raised, as an encouragement, declared that they should receive every article of clothing enumerated in the act before they should leave the state, and that to march them out of it before they should receive them, should amount to a discharge. Finding it impossible to procure all these articles, we offered liberal compensation in money to those who would march on without their clothes. This prevailed with so many as composed the first division which went on to you in June. Our efforts since that enabied us to equip about as many more which accordingly marched the last month; but those still remaining are as yet unequipped. We are continuing our endeavours to procure the enumerated articles in order to make good the legislative engagements to them, and thereby authorize the marching of them also. I have the honour to be with great esteem Your Excellency’s most obedt. & most humble servt.
